Citation Nr: 0706287	
Decision Date: 03/05/07    Archive Date: 03/13/07

DOCKET NO.  05-14 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an initial rating higher than 20 percent 
for lumbosacral spine degenerative changes.

2.  Entitlement to an initial rating higher than 10 percent 
for a right foot disability, status post bunionectomy. 


ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from March 1989 to May 2003.

This case comes before the Board of Veterans' Appeals (Board) 
from an October 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California.  In that decision, the RO, among other things, 
granted service connection for a mechanical low back 
disability, a right foot disability, status post 
bunionectomy, and fibroid uterus/endocervical polyps, and 
assigned noncompensable evaluations for all of these 
disabilities.  In a January 2005 rating decision, the RO 
recharacterized the back disability as lumbosacral spine 
degenerative changes and increased the rating to 20 percent.  
The RO also increased the evaluation of the right foot 
disability to 10 percent.

The January 2005 statement of the case (SOC) listed the 
lumbosacral spine and fibroid uterus/endocervical polyps 
rating issues, and in her April 2005 substantive appeal (VA 
Form 9), the veteran indicated that she had read the SOC and 
was only appealing the lumbosacral spine evaluation.  The 
issue of a higher initial evaluation for fibroid 
uterus/endocervical polyps is therefore not before the Board 
because no appeal was perfected as to this issue.  38 C.F.R. 
§ 20.202 (2006).

Jurisdiction over this case was transferred from the Oakland 
RO to the Columbia, South Carolina RO, and that office 
forwarded the appeal to the Board.

Pursuant to Manlincon v. West, 12 Vet. App. 238 (1999), the 
issue of entitlement to an initial rating higher than 10 
percent for a right foot disability is addressed in the 
REMAND portion of the decision below and is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.



FINDINGS OF FACT

1.  There is no evidence that the veteran's lumbosacral spine 
disability has included intervertebral disc syndrome or 
significant neurological symptomatology at any stage of the 
appeal period.

2.  The preponderance of the evidence reflects that there was 
no severe limitation of the motion of the lumbar spine, 
severe lumbosacral strain, vertebral fracture residuals, or 
ankylosis of the lumbar or entire spine at any stage of the 
appeal period.

3.  The preponderance of the evidence reflects that forward 
flexion of the thoracolumbar spine was not 30 degrees or less 
and there was no favorable ankylosis of the entire 
thoracolumbar spine at any stage of the appeal period as of 
September 26, 2003.


CONCLUSIONS OF LAW

1.  The criteria have not been met for an initial rating 
higher than 20 percent for the veteran's lumbar spine 
degenerative changes prior to September 26, 2003.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.7. 
4.10, 4.40, 4.45 (2006); 38 C.F.R. § 4.71a, Diagnostic Codes 
5285, 5286, 5289, 5292, 5295 (2003).

2.  The criteria have not been met for an initial rating 
higher than 20 percent for the veteran's lumbar spine 
degenerative changes on and after September 26, 2003.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.159, 3.321(b)(1), 4.1, 4.2, 4.3, 4.7. 
4.10, 4.40, 4.45 (2006); 38 C.F.R. § 4.71a, Diagnostic Codes 
5237, 5242 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), 38 
U.S.C.A. § 5100 et seq. (West 2002), and its implementing 
regulations redefine the obligations of VA with respect to 
its duties to notify and assist claimants.  In Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the Court discussed both 
the timing and content of the VCAA's notice requirements.

The Pelegrini Court held that VCAA notice must be provided to 
a claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  
Pelegrini, 18 Vet. App. at 115, 120.  See also Mayfield v. 
Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The Court 
in Pelegrini also held that VCAA notice must:  (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in his or her 
possession that pertains to the claim.  Pelegrini, 18 Vet. 
App. at 120-121.  See also Mayfield, 19 Vet. App. 103, 110 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).  VCAA notification need not be contained in a single 
communication and the law and regulations are silent as to 
the format to be used.  Mayfield, 444 F.3d at 1333.

The RO sent an August 2003 VCAA letter prior to its initial, 
October 2003 adjudication of his claim for service connection 
for a lumbar spine disability.  This letter did not, however, 
comply with all of the VCAA's requirements regarding the 
content of notification.  The August 2003 letter indicated 
that the RO was working on the veteran's back claim which at 
that time was for service connection, and that it needed 
additional information or evidence.  In an attachment 
entitled, "What Must the Evidence Show to Establish 
Entitlement to the Benefit You Want," the RO explained how 
to establish entitlement to service connection.  In an 
attachment entitled, "What is the Status of Your Claim and 
How You Can Help," the RO explained the respective 
responsibilities of VA and the veteran in obtaining 
additional Federal and non-Federal evidence.  Thus, the RO 
did not comply with the fourth element of the VCAA's 
notification requirements, i.e., it did not request or tell 
the claimant to provide any evidence in his or her possession 
that pertains to the claim.  However, this error was rendered 
harmless by the RO's November 2004 letter, in which it wrote, 
in bold print on page 1, "If there is any other evidence or 
information that you think will support your claim, please 
let us know.  If the information or evidence is  in your 
possession, please send it to us."  The RO then 
readjudicated the claim in January 2005.  Thus, provision of 
notice regarding the fourth element prior to readjudication 
cured the error in the initial VCA letter.  Mayfield v. 
Nicholson, No. 02-1077, at 7 (Vet. App. Dec. 21, 2006) 
(rejecting the argument that the Board lacks authority to 
consider harmless error and affirming that the provision of 
adequate notice followed by a readjudication cures any timing 
problem associated with inadequate notice prior to an initial 
adjudication).

The Board also notes that the August 2003 VCAA letter 
explained only how to establish entitlement to service 
connection and not a higher rating, because at that time, the 
claim was one for service connection.  In VAOPGCPREC 8-2003 
(Dec. 22, 2003), VA's General Counsel held that in such 
circumstances VA is not required to provide additional VCAA 
notice concerning such a downstream issue because it had 
already has given VCAA notice regarding the original service 
connection claim.  Recently, in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006), the Court addressed a similar issue 
without discussing VAOPGCPREC 8-2003.  In Dingess, the Court 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, i.e., 1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  Id. at 
484.  The Court held that upon receipt of an application for 
a service-connection claim, VA must provide notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application, including notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  Id. at 486, 488.

With regard to disability ratings, the RO listed both the 
former and revised criteria applicable to disabilities of the 
lumbar spine (discussed below) in the January 2005 SOC.  In 
response, the veteran wrote in her April 2005 substantive 
appeal that she felt a 30 or 40 percent rating should be 
granted and discussed the severity of her lumbar spine 
disorder.  The RO thus conveyed that in order to establish 
entitlement to a higher rating, the veteran had to show that 
her disability had worsened, and the veteran indicated that 
she understood this requirement.  To the extent that the RO's 
letters and SOC were insufficient to comply with Dingess, 
there is no prejudice to the veteran in proceeding with the 
issuance of a final decision.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993) (where the Board addresses a question 
that has not been addressed by the agency of original 
jurisdiction, the Board must consider whether the veteran has 
been prejudiced thereby).  Because the Board will deny the 
claim for a higher initial rating for lumbosacral spine 
degenerative changes, any question as to the appropriate 
disability rating or effective date to be assigned is 
rendered moot, as there is no new disability rating or 
effective date to assign.

Moreover, VA has obtained all identified medical records and 
there is no indication that any other records exist that 
should be requested, or that any pertinent evidence was not 
received.  The veteran was also afforded September 2003 and 
November 2004 VA examinations that addressed the severity of 
her lumbar spine disorder.  VA thus complied with the VCAA's 
duty to assist provisions and their implementing regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim for an initial rating higher than 20 percent 
for lumbosacral spine degenerative changes.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect her ability to function under the ordinary conditions 
of daily life, including employment, by comparing her 
symptomatology with the criteria set forth in the VA Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2006).  Where, 
as here, the veteran timely appeals the initial evaluation 
assigned for a disability when service connection is granted, 
the Board must consider entitlement to "staged" ratings if 
there have been times since a claim was filed when the 
disability may have been more severe than at other times 
during the course of the appeal. See Fenderson v. West, 12 
Vet. App. 119, 125-26 (1999).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  See 38 C.F.R. 
§ 4.7 (2006).

The criteria for evaluating disabilities of the spine were 
changed after the veteran filed her June 2003 claim.  These 
changes, which included renumbering of the applicable 
diagnostic codes, were effective September 26, 2003.  See 68 
Fed. Reg. 51,454 (Aug. 27, 2003).  Where, as here, 
regulations expressly state an effective date and do not 
include any provision for retroactive applicability, the new 
regulations cannot be applied prior to the stated effective 
date, but the prior version may be applied, if more 
favorable, to the periods before and after the change.  See 
VAOPGCPREC 7-2003 (Nov. 19, 2003); VAOGCPREC 3-2000 (Apr. 10, 
2000).  Thus, for the period prior to September 26, 2003, it 
must be determined whether the veteran is entitled to a 
higher rating under either the former or revised criteria, 
and for the period on and after September 26, 2003, it must 
be determined whether the veteran is entitled to a higher 
rating under the revised criteria.

Under the former criteria, lumbar spine disabilities could be 
evaluated under 38 C.F.R. § 4.71a, Diagnostic Codes (DCs) DC 
5292 or 5295.  Under DC 5292, limitation of motion of the 
lumbar spine warranted a 20 percent evaluation if it was 
moderate and a 40 percent evaluation if severe.  Under DC 
5295, a 20 percent evaluation was assigned for lumbosacral 
strain where there was muscle spasm on extreme forward 
bending and unilateral loss of lateral spine motion in a 
standing position.  A 40 percent evaluation required severe 
lumbosacral strain manifested by listing of the whole spine 
to the opposite side, a positive Goldthwaite's sign, marked 
limitation of forward bending in a standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of the joint space, or where some of these 
manifestations are present if there is also abnormal mobility 
on forced motion.  Evaluations higher than the current 20 
percent were also possible under DC 5285 for vertebra 
fracture residuals, under DC 5286 for ankylosis of the spine, 
and under DC 5289 for ankylosis of the lumbar spine.

Under the revised criteria, DC 5237 applies to lumbosacral 
strain and DC 5242 applies to degenerative arthritis of the 
spine, but all disabilities of the spine could be evaluated 
under a new general rating formula. Under the new general 
rating formula, a 20 percent rating is warranted for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or where the combined range 
of motion of the thoracolumbar spine is not greater than 120 
degrees; or there is muscle spasm or guarding severe enough 
to result in an abnormal gait or abnormal spinal contour such 
as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 
percent evaluation is warranted for forward flexion of the 
thoracolumbar spine to 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
evaluation is warranted for unfavorable ankylosis of the 
entire thoracolumbar spine.  38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine (2006).  
Note 2 to the general rating formula indicates that normal 
range of motion of the thoracolumbar spine is forward flexion 
to 90 degrees, extension to 30 degrees, left and right 
lateral flexion to 30 degrees, and left and right lateral 
rotation to 30 degrees.

The Board notes that the revised criteria provide for 
separate evaluation of objective neurologic abnormalities 
including bowel or bladder impairment, and for an alternative 
formula for rating intervertebral disc syndrome.  However, 
the evidence reflects that throughout the appeal period the 
veteran has had neither objective neurologic abnormalities 
nor intervertebral disc syndrome.  The September 2003 VA 
examination report indicated that she had no bowel or bladder 
symptoms and X-rays at that time sowed that the disc spaces 
were of normal height and there were no significant abnormal 
findings.  The November 2004 VA examination report indicated 
that there was no motor weakness or sensory findings on 
neurologic examination and deep tendon reflexes were 
negative, although there was positive straight leg raising 
sign on the right at 60 degrees and a tilt in her gait.  X-
rays at that time showed degenerative joint disease, but not 
degenerative disc disease.  Thus, the veteran does not have 
intervertebral disc syndrome or significant neurologic 
abnormalities that would warrant consideration of the 
alternative criteria.

The evidence also reflects that the veteran is not entitled 
to a higher rating for any period of the appeal under the 
former criteria.  At the September 2003 VA examination, range 
of motion was forward flexion to 90 degrees, extension to 35 
degrees, lateral bending to 35 degrees bilaterally, and 
rotation to 40 degrees bilaterally.  At the November 2004 VA 
examination, flexion was to 50 degrees without pain and 60 
with pain, extension to 10 degrees without pain and 20 with 
pain, lateral flexion to 15 degrees without pain, 20 degrees 
with pain, and rotation to 15 degrees without pain and 25 
degrees with pain.  Thus, while range of motion of the lumbar 
spine was more limited at the more recent VA examination, 
neither set of range of motion figures reflects the severe 
limitation of motion that would warrant a higher, 40 percent 
rating under DC 5292.  In addition, at the September 2003 VA 
examination there was accentuated lumbar lordosis, mild 
tenderness to palpation at he superior aspect of the right 
sacroiliac joint, but no paravertebral muscle tenderness or 
spasm and normal heel and toe walking, while at the November 
2004 VA examination, there was a peculiar tilt toward the 
left side in the veteran's gait and positive straight leg 
raise at 60 degrees as noted.  Thus, as there was no listing 
of the whole spine to the opposite side, positive Goldwaite's 
sign, marked limitation of forward bending in the standing 
position, loss of lateral motion with osteoarthritic changes, 
or, as shown by the X-ray findings noted above, narrowing or 
irregularity of joint space, a higher, 40 percent rating is 
not warranted for any period of the appeal under the former 
DC 5295.  In addition, X-rays did not indicate vertebral 
fracture and there was no ankylosis on either examination, so 
higher evaluations are not warranted under DCs 5285, 5286, or 
5289.

In addition, the above range of motion figures and 
examination findings reflect that the veteran does not have 
the forward flexion of the thoracolumbar spine to 30 degrees 
or less or favorable ankylosis of the entire thoracolumbar 
spine that would warrant a higher rating for any time since 
September 26, 2003 under the new general rating formula.  The 
Board also notes that there is no rating higher than 20 
percent available under the diagnostic codes specifically 
applicable to arthritis, DCs 5003 and 5010.

Moreover, when assessing the severity of a musculoskeletal 
disability that, as here, is at least partly rated on the 
basis of limitation of motion, VA must also consider the 
extent that the veteran may have additional functional 
impairment above and beyond the limitation of motion 
objectively demonstrated, such as during times when his 
symptoms are most prevalent ("flare-ups") due to the extent 
of his pain (and painful motion), weakness, premature or 
excess fatigability, and incoordination-assuming these 
factors are not already contemplated by the governing rating 
criteria.  DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995); 
see also 38 C.F.R. §§ 4.40, 4.45, 4.59 (2006).  The September 
2003 VA examination report indicates that there was no excess 
fatigability or weakened movement, and there was a 20 degree 
loss of forward flexion, 10 degree loss of extension and 
lateral bending due to pain or flare up of pain with 
repetitive motion activities.  The November 2004 VA 
examination report stated that the range of motion described 
with and without pain was no additionally limited by pain,  
fatigue, weakness, or lack of endurance.  Based on these 
findings the Board finds that a higher rating is not 
warranted under DeLuca or the applicable regulations because 
the veteran has been appropriately compensated for her loss 
of motion based on pain pursuant to the governing rating 
criteria, and the relatively minimal additional limitations 
caused by pain do not warrant a higher rating than the 
current 20 percent for any stage of the appeal period.

The Board also has considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. 
§ 3.321(b)(1) (2006).  However, the evidence does not reflect 
that the veteran has been frequently hospitalized for her 
lumbar spine disability and, as noted above, the 
manifestations of the disability are contemplated by the 
schedular criteria.  In addition, although the veteran 
indicated at the September 2003 VA examination that her 
lumbar spine disability would make it difficult to return to 
her job as a helicopter mechanic and that this disability 
also limits the activities that she can do in her current 
role as an at-home mother of four children, there is no 
indication in the record that the average industrial 
impairment from this disability is in excess of that 
contemplated by the assigned 20 percent evaluation.  See 
38 C.F.R. § 4.1 (2006) ("Generally, the degrees of 
disability specified are considered adequate to compensate 
for considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability").  Thus, referral of this case for extra-
schedular consideration is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

In sum, the preponderance of the evidence reflects that the 
veteran is not entitled to an initial rating higher than 20 
percent for her lumbosacral spine degenerative changes for 
any period of the appeal period based on any potentially 
applicable diagnostic code or based on any other factors.  
The benefit-of-the-doubt doctrine is therefore not for 
application, and the claim for an initial rating higher than 
20 percent for lumbosacral spine degenerative arthritis must 
be denied.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 4.3 (2006); Alemany v. Brown, 9 Vet. App. 518, 519-
20 (1996).


ORDER

The claim for an initial rating higher than 20 percent for 
lumbosacral spine degenerative changes is denied.


REMAND

As noted, the RO granted service connection for a right foot 
disability in October 2003 with a noncompensable evaluation 
and, after the veteran filed a NOD, increased the rating to 
10 percent in a January 2005 rating decision.  In the October 
2003 rating decision, the diagnostic code applicable to the 
right foot disability was identified as DC 5099-5019; in the 
January 2005 rating decision it was identified as DC 5281-
5280.  In the January 2005 rating decision, the RO stated 
that the 10 percent rating for hallux valgus and severe 
hallux rigidis constitute the maximum schedular evaluation 
for this disability.  The RO also wrote that, as the claim 
was for a compensable evaluation and this decision assigns 
the maximum evaluation for this disability, no additional 
action is pending for this disability.  The RO thus did not 
issue a SOC on this issue.

The Board notes that in her September 2004 NOD, the veteran 
disagreed with the foot evaluation, but did not ask only for 
any particular evaluation, including a compensable one.  Nor 
has she at any point indicated that she is satisfied with the 
10 percent rating.  In these circumstances, the veteran is 
presumed to be seeking the maximum possible rating.  See AB 
v. Brown, 6 Vet. App. 35, 39 (1993).  Moreover, although 10 
percent is the maximum schedular evaluation pursuant to DCs 
5280 and 5281, there are other diagnostic codes applicable to 
the feet that contain evaluations higher than 10 percent.  
See, e.g., DCs 5276, 5278, and 5283.  In addition, the Board 
notes that a higher evaluation is also possible under DeLuca 
v. Brown, 8 Vet. App. 202, 204-7 (1995) and 38 C.F.R. §§ 
4.40, 4.45, and 4.59 (2006) as discussed above, and the 
November 2004 VA foot examination report noted some 
additional limitation of dorsiflexion of the 1st 
metatarsophalangeal joint due t pain on repetitive motion.  
In these circumstances, where the veteran filed a timely NOD 
when service connection was granted and the initial 
noncompensable evaluation was assigned, did not indicate 
satisfaction with the increase of the initial rating to 10 
percent, and there are higher ratings available, the RO 
should have issued a SOC on this issue including the criteria 
under which the veteran could be given a higher initial 
rating.  See Manlincon v. West, 12 Vet. App. 238 (1999).  A 
remand is therefore necessary for issuance of an SOC on the 
issue of entitlement to an initial rating higher than 10 
percent for a right foot disability, status post 
bunionectomy.

The veteran should be given the opportunity to present 
argument and/or evidence to support her claim for a higher 
initial rating for a right foot disability, status post 
bunionectomy.  Further, the RO should ensure that all 
applicable duties of notification and assistance under the 
VCAA are complied with, including, but not limited to, those 
explained in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

Following her receipt of an SOC, the veteran must submit a 
timely substantive appeal in order for the Board to have 
complete jurisdiction over this claim.  See 38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 20.202, 20.300 to 20.306 
(2006). Absent a notice of disagreement, an SOC, and a 
substantive appeal of record, the Board does not have such 
jurisdiction.  Bernard v. Brown, 4 Vet. App. 384 (1994); see 
also Hazan v. Gober, 10 Vet. App. 511 (1997).

Accordingly, the claim for a higher initial rating for a 
right foot disability, status post bunionectomy, is REMANDED 
for the following development and consideration:

1.  The RO should issue an SOC, per 
Manlincon v. West, 12 Vet. App. 238 
(1999), on the issue of entitlement to an 
initial rating higher than 10 percent for 
a right foot disability, status post 
bunionectomy.  In the SOC, the RO should 
advise the veteran of all applicable laws 
and regulations pertinent to the claim, 
including all potentially applicable 
diagnostic codes (including 38 C.F.R. §§ 
4.40, 4.45, and 4.59 as interpreted in 
DeLuca v. Brown, 8 Vet. App. at 204-7 as 
discussed above), and apprise her of her 
appellate rights and responsibilities 
regarding the perfection of an appeal of 
the matter. The RO should allow the 
veteran the requisite period of time for 
a response.

2.  To ensure compliance with the VCAA, a 
letter should be sent to the veteran 
explaining, in terms of 38 U.S.C.A. §§ 
5103 and 5103A (West 2002), the need for 
additional evidence regarding his claim. 
This letter should comply with all 
applicable precedent, including, but not 
limited to, Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).

3.  If, and only if, the veteran 
thereafter perfects a substantive appeal 
on the issue set forth above, the RO 
should then return the claims files to 
the Board in accordance with current 
appellate procedures.

The purpose of this REMAND is to ensure due process, and the 
Board does not intimate any opinion as to the merits of the 
case, either favorable or unfavorable, at this time. The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with 
this appeal. See Kutscherousky v. West, 12 Vet. App. 369 
(1999). No action is required of the veteran, however, until 
she is so notified.

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


